Citation Nr: 0409042	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of left 
leg and left foot injuries.


REPRESENTATION

Appellant represented by:	George Petersen, Paralegal


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the 
Washington, DC, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the application to reopen 
a claim of entitlement to service connection for residuals of 
left leg and left foot injuries.

The veteran was denied entitlement to service connection for 
residuals of left leg and left foot injuries in a November 
2000 rating decision.  No appeal was filed.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  As a result, 
regardless of the RO's action, the current claim to reopen 
may be considered on the merits only if new and material 
evidence has been submitted since the final November 2000 
rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

As noted below, this appeal is REMANDED in part to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below VA will notify you of 
the further action that is required on your part. 


FINDING OF FACT

The evidence received since the November 2000 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for residuals 
of left leg and left foot injuries.




CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for residuals of left leg and left foot injuries.  
38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that current left leg and foot 
pathology, including degenerative joint disease, were caused 
by trauma sustained in a parachute jump in which he landed in 
a hole or his chute became entangled in a tree while landing 
and his left leg slammed into the tree.  It is requested that 
the veteran be afforded the benefit of the doubt. 

Service connection for residuals of left leg and left foot 
injuries was previously denied by the RO in a November 2000 
rating decision.  Later that same month, the veteran was 
provided notice of this denial at his last address of record.  
An appeal was not thereafter perfected.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the November 2000 disallowance in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the rating 
decision in question, and finds that the evidence includes, 
for the first time, medical opinion evidence indicating that 
the veteran's current disorders may have been aggravated by 
his military service.  Specifically, in a September 2003 
statement, Vesta McDowell, DPM, wrote as follows:

The above captioned patient [is] a 64-
year-old black male has been under 
treatment in my office.  He initially 
presented to my office with a request for 
an evaluation of his feet.  The patient 
related a traumatic history of injury to 
his left foot and ankle as a child, where 
his leg, ankle and foot were crushed when 
he was run over by a milk truck.  He 
related having received emergency care 
where he recalls being casted and 
ambulating on crutches.

He then joined the military and underwent 
a supposedly complete history and 
physical.  It is troubling to believe 
that a man having sustained a crush 
injury of this magnitude to his foot 
would successfully pass a complete 
physical examination.  I find often that 
the feet are often excluded from physical 
examinations, as must have been the case 
for this gentleman.  Given this kind of 
trauma, crush injury involving bone, it 
would be reasonable to expect progressive 
degenerative changes as he aged and 
experienced more insult to the area.  
Simple activities of daily living would 
traumatize this already injured site, and 
the much more demanding endurance of 
jumping as a paratrooper.

Osteoarthritis is a type of arthritis, 
(inflammation of the joint) which affects 
the integrity of the bone continuity at 
the joint surface.  Osteoarthritis, as 
referred to as traumatic arthritis or 
degenerative joint disease is common with 
athletes, soldiers, people whom are in 
position where they experience high 
impact; jolts to the bones-joint (bone-
bone junction).  Osteoarthritis or DJD is 
part of the normal aging process of wear 
and tear, but also given increase stress 
and pressure, impact with one's own body 
weight multiplied times the speed in 
which they confront a stationary surface; 
i.e., in this case the ground, [the 
veteran] being a paratrooper, the feet 
hit the stationary surface with a force, 
hundreds of pounds per square inch.  
Momentum [p=m x v] equals mass (weight 
times velocity (speed).  Physical 
examination of this well developed, well-
nourished adult male, revealed a 
significant loss of function of his left 
foot.  Loss of range of motion in the 
ankle joint and sub-talar joint.

The injury which [the veteran] describes 
as a 'bad jump landing' in which he 
recalled his foot swelling immediately as 
he hung in the tree where he landed 
awaiting help, was the second and most 
devastating trauma to this man['s] left 
foot.  His given history of trauma would 
explain the chronic edema (swelling) to 
the extremity.  The abundance of scar 
tissue and muscle atrophy would be 
expected. 

The scar which appears on [the veteran's] 
foot is long and deep, traversing at 
times the both the plantar and medial 
aspect of the foot.  Having been cut in 
this fashion it would reason that he has 
loss vital nerves, cutaneous and deep 
(sensory and motor) which would prohibit 
the normal movement, range of motion 
around the joints.  Simple dorsiflexion, 
(moving the foot up toward the leg) and 
plantarflexion (pressing the foot down, 
as if driving) are a problem.  The 
constant swelling is a result a damaged 
lymphatic (drainage) system severed, 
disrupted when he fell into the tree.

All attempts appear to have been made to 
restore [the veteran's] foot to normalcy, 
however nerves cannot be regenerated, 
unlike blood supply which can be rerouted 
and stimulated via collateral circulation 
(blood vessels in the surrounding area).

Had his foot been properly examined upon 
entering the service, it is safe to 
assume that he would have been rejected.  
He has a scar that is millimeters deep, 
invaginated deep into the flesh on the 
plantar medical aspect of his foot.  This 
scar runs most of the length of his foot.  
The gash was so deep that not only 
superficial cataneous (sic) nerves were 
severed, but also major innervation that 
impaired his ability to have a normal 
gait once healed.  A cut to the bottom, 
(plantar aspect of the foot) can be very 
disabling because of the thickness of the 
skin.  It is difficult to heal, if ever.  
Once the basement membrane is cut, a 
permanent scar will result causing the 
individual to bear pain with direct 
pressure.  Although it appears that 
attempts were made to graft the area, 
healing was impeded by the formation of a 
keloid (irregular scar) increasing its 
sensitivity to direct pressure which 
would be a problem under normal 
conditions of weight bearing; much less 
marching in boots, running and jumping 
from a plane.  In this case, with each 
step, because the patient is forced bear 
weight with simple walking[,] [a]ny 
increased pressure, let's say from 
running or fast paces, cause more 
pressure thus more pain to be applied. 
(Mass times velocity)  Basic gait, 
transference or shifting of the entire 
load of body weight from foot to the 
other, simple ambulation, as one runs, 
the pressure per square inch is multiple 
times normal.  It is the body weight 
multiplied by the velocity or speed of 
which the individual is walking or 
running or marching.

Given this man's previous traumatic 
history of injury, it was only by shear 
will and perseverance and desire to 
overcome is initial injury to join the 
service.  Having suffered a second injury 
to this limb has rendered this man fully 
disabled.

He is pleasant enough and mentally strong 
enough to continue with the challenges 
and activities of daily living, but at 
the cost of extreme determination and 
effort to overcome and compensate for the 
pain and discomfort in order to simply 
walk.

Motion in both the ankle, which is on the 
transverse plane twisting left to right 
and back, is limited.  His motion in the 
subtalar joint, which is, also diminished 
the motion of twisting the sole of the 
foot towards the midline of the body and 
out.

All of the above has emphasized this 
man's loss of strength, endurance and 
ability to use the injured extremity.  I 
would also say with all certainty and 
reasonable probability that [the 
veteran's] disability was caused by if 
not aggravated by his military service. 
(Emphasis Added).

This statement, whose credibility must be presumed, 
Kutscherousky, provides for the first time medical evidence 
that current left leg and foot problems are related to the 
appellant's military service.  Thus, the Board finds that the 
additional medical evidence is both new and material as 
defined by regulation.  38 C.F.R. § 3.156(a).  The claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

To the extent that this claim is reopened the Board finds 
that VA has complied with the Veterans Claims Assistance Act 
of 2000.


ORDER

The claim of entitlement to service connection for residuals 
of left leg and left foot injuries are reopened.


REMAND

As held above, the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for residuals of left leg and left foot injuries.  
However, given the state of the law and evidence as discussed 
below, the claim of entitlement to service connection must be 
remanded for further development.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  In addition, service connection 
may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, the Court in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) held that 
establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.  

Initially, the veteran reported that when he was 14 years 
old, he sustained a left foot and ankle crush injury that 
required hospitalization and surgery and caused him to be out 
of school for a year.  Thereafter, his left foot fully 
recovered.  He joined the Army when he was 18 years old.  
After basic training, where he was running "10 to 12 miles 
two times a day," he went to airborne school.  After 
airborne school, he was assigned to the Headquarters and 
Headquarters, 325th Signal Battalion, 11th Airborne Division, 
in Augsburg, Germany and was jumping 6 or 7 times every two 
months to earn his jump pay.  

Thereafter, the veteran reported that he injured his left leg 
and foot sometime between February and May 1957 when, during 
a jump, his foot caught in a hole when he landed (see 
statement in support of claim, received by the RO in February 
2000) or when he was blown off course into a wooded area and 
his chute became entangled in a tree and his left leg struck 
the tree (see statements in support of claim, received by the 
RO in July 2000 and March 2002; an affidavit, sworn to in 
November 2002; and veteran's October 2003 personal hearing 
testimony).  He received outpatient treatment in the form of 
whirlpool soaks, pain medications, a cast, and crutches from 
the base dispensary from approximately February to May 1957.  
The veteran also reported that he was placed on light duty 
during this time, and was reassigned first to the motor pool 
and later as a switchboard operator.  After undertaking two 
more jumps, the veteran told his commanding officer that it 
was too painful to continue jumping and he was transferred to 
Fort Dix where he was given an early release from service 
because of his disability.

The Board notes that the veteran's service medical records 
are no longer available.  Therefore, Dr. McDowell's September 
2003 opinion regarding the origins of the veteran's current 
left leg and foot problems must have been based, at least in 
part, on a service history provided by the veteran.  While 
lay witnesses are competent under the law to describe event 
they have seen or experienced while in military service, the 
Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

However, other sources of verification of the events the 
veteran claimed took place while in military service may be 
available.  These include lay statements from men with whom 
he served and who actually witnessed the accident and his 
subsequent treatment; service personnel records showing 
changes in assignments due to the injury, pay records showing 
a loss of entitlement to jump pay after the injury, and 
morning reports showing the veteran absent from duty during 
the time period he reported he was recovering from his 
injury.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  

While the veteran was previously invited to submit witness 
statements in April 2002, a remand is required for the RO to 
request from the Department of Defense Accounting and Finance 
Center copies of his 1957 pay records and to contact the 
National Personnel Records Center to obtain his service 
personnel records and the pertinent morning reports.  
38 U.S.C.A. § 5103A(b).  The Board is particularly interested 
in learning whether the veteran's entitlement to "jump pay" 
was suspended following any 1957 injury.

Next, the veteran testified that, shortly after his 
separation from military service in September 1957, he saw a 
private physician in Norfolk, Virginia, received treatment at 
the Norfolk VA medical center, and had employment 
examinations with a predecessor to the Washington Metro bus 
service which he failed because of his left foot.  However, a 
review of the record on appeal only shows treatment records 
of the appellant from the following locations: Dr. Emily 
Sullivan; Dr. Barrows; Dr. Vesta McDowell; D.C. General 
Hospital, including treatment records signed by Dr. Gardner 
and Dr. Lee; and the VA medical center for Washington, D.C..  
Indeed, the record on appeal contains an approximately  40-
year gap in his medical history.  Furthermore, as to the 
records VA actually received, they consist of only one and 
two treatment records from each healthcare provider - not his 
entire record.  

Therefore, a remand is also required to give the veteran an 
opportunity to provide VA with the name and addresses of the 
facilities from whom he received left leg and foot care for 
the first 40 years following his separation from military 
service in order to help him establish continuity of 
treatment, as well as to give the RO an opportunity to 
request copies of ALL of his treatment records from both 
previously identified healthcare providers and employers as 
well as any newly identified healthcare providers.  
38 U.S.C.A. § 5103A(b).

Next, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires VA to notify the claimant and him representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Specifically, as part of the 
notice, VA is to undertake the following actions: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform him 
about the information and evidence that VA will seek to 
provide; (3) inform him about the information and evidence 
the claimant is expected to provide; and (4) tell the 
claimant to provide any evidence in him possession that 
pertains to the claim  38 U.S.C.A. §§ 5100, 5103 (West 2002); 
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, further action is in 
order. 

Lastly, the Board notes that a recent Court decision held, in 
part, that VCAA notice, as required by 38 U.S.C.A. §§ 5100, 
5103(a); 38 C.F.R. § 3.159 must be provided to a claimant 
before an unfavorable RO decision on a claim for VA benefits.  
This notice was not provided by the RO.  Therefore, on 
remand, the RO should address the issue of whether the 
appellant has been prejudiced by VA's failure to follow the 
chronological sequence outlined in the law.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate entitlement to service 
connection for residuals of left leg and 
left foot injuries.  Specifically, the 
letter must (1) inform the claimant about 
the specific information and evidence not 
of record that is necessary to 
substantiate the claim; (2) inform him 
about the specific information and 
evidence that VA will seek to provide; 
(3) inform him about the specific 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide any evidence in his possession 
that pertains to the claim.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO, after obtaining from the 
veteran all necessary authorizations, 
should attempt to obtain ALL medical 
records that have not already been 
associated with the record from the 
following providers: the private 
physician from Norfolk, Virginia whom the 
appellant reports seeing in 1957; the bus 
company and the private examiner who 
examined the veteran in 1957; Dr. Emily 
Sullivan; Dr. Barrows; Dr. Vesta 
McDowell; D.C. General Hospital, 
including all treatment records prepared 
by Drs. Gardner and. Lee; and the VA 
medical center for Washington, D.C.  
(Records from Norfolk Hospital need not 
be requested as they are unavailable.)  
If the veteran fails to provide any 
needed authorization, if any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing.

3.  The RO should contact the veteran and 
again invite him to obtain statements 
from soldiers with whom he served and who 
witnessed the 1957 parachute accident, 
and/or his subsequent treatment for the 
injuries sustained in that accident.  The 
RO should also ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other health care providers who 
have treated him for his residuals of the 
left leg and left foot injuries since 
September 1957.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran notified in 
writing.

4.  The RO should contact the Department 
of Defense Accounting and Finance Center 
and request copies of the veteran's pay 
records for 1957.  The Defense Finance 
and Accounting Service should also 
identify whether the appellant's 
entitlement to jump pay was removed at 
any time in 1957.

5.  The RO should contact the National 
Personnel Records Center and request the 
veteran's service personnel records as 
well as copies of any pertinent morning 
reports for the Headquarters and 
Headquarters, 325th Signal Battalion, 11th 
Airborne Division in Augsburg, Germany, 
dated from February to May 1957 which may 
pertain to a jump accident involving the 
appellant.

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue, to include 
whether the appellant has been prejudiced 
by VA's failure to follow the 
chronological sequence outlined in 
38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. 
§ 3.159 for providing VCAA notice.  If 
any benefit sought on appeal remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



